Citation Nr: 0934656	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
Veteran's cause of death and if so, whether the reopened 
claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1950 
to September 1953.  His decorations for this period of 
service include a Silver Star awarded for gallantry during 
the Korean War.  

The Veteran died in October 2000.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed October 2004 Board decision, entitlement 
to service connection for the Veteran's cause of death was 
denied.

2.  Evidence associated with the claims file since the 
Board's October 2004 denial includes evidence that is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.






CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for the Veteran's cause 
of death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The appellant originally filed her claim for entitlement to 
service connection for the Veteran's cause of death in 
November 2000.  The claim was denied in an October 2001 
rating decision which the appellant appealed.  In an 
unappealed decision dated in October 2004, the Board denied 
the appellant's claim on the basis that the Veteran's cause 
of death was not related to his military service.  

The evidence of record at the time of the Board decision in 
October 2004 included the Veteran's September 1953 separation 
examination report; private medical treatment records from 
the office of Dr. W.L. from August 1987 to November 1990; a 
March 1991 rating decision granting service connection for 
posttraumatic stress disorder (PTSD) and denying service 
connection for hypertension and headaches; VA Medical Center 
treatment records from June 1999 to October 2000; a copy of 
the Veteran's death certificate issued in October 2000, 
listing a massive intracerebral hemorrhage as the Veteran's 
cause of death; and, the Veteran's October 2000 terminal 
hospitalization report from Forsyth Medical Center.  

The evidence that has been received since the October 2004 
Board decision includes a December 2004 letter from the 
family practice physician, Dr. W.L., who treated the Veteran 
for a period of over 13 years prior to the Veteran's death. 
In his letter, Dr. W.L. stated that the Veteran was his 
patient from May 1986 to December 1996.  After describing 
some of the Veteran's medical treatment history for that 
period, DR. W.L. stated that the Veteran's intracerebral 
hemorrhage was certainly related to his years of 
hypertension, hypercholesterolemia, and type II diabetes 
mellitus, but that the Veteran's terminal event was probably 
not directly related to his military service.  However, DR. 
W.L. also stated that the underlying conditions for the 
Veteran's terminal event, particularly his hypertension, 
could be connected to his military service in that the 
traumas the Veteran underwent and witnessed during his 
military service and the subsequent anxieties and PTSD would 
have made his hypertension worse.

The Board finds that the letter from Dr. W.L. indicating that 
the Veteran's service-connected PTSD could have worsened an 
underlying condition of his terminal event is new and 
material.  In this regard, the Board notes that it directly 
addresses the reason the claim was originally denied.  The 
letter is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.
   

ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for the 
Veteran's cause of death is granted.


REMAND

The Board is of the opinion that additional development is 
required before the appellant's claim for entitlement to 
service connection for the Veteran's cause of death is 
decided.

The December 2004 letter discussed above from Dr. W.L. 
specifically notes that the Veteran's service-connected PTSD 
could have made the Veteran's diagnosed, but nonservice-
connected hypertension worse.  Additionally, Dr. W.L. clearly 
stated that the Veteran's hypertension was an underlying 
condition of his cause of death.  This goes directly towards 
whether the Veteran's cause of death was related to his 
military service.

To establish service connection for the cause of a Veteran's 
death, evidence must show that a disability incurred or 
aggravated by military service either caused, or 
substantially or materially contributed to the Veteran's 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to be a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Additionally, medical opinions expressed in speculative 
language ["could have caused," etc.] do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

So, while the letter from Dr. W.L. does provide a link 
between the Veteran's service-connected PTSD and the 
hypertension that Dr. W.L. believes to have contributed to 
the Veteran's death, it does not provide the degree of 
certainty required by law in order to grant service 
connection for the Veteran's cause of death.  Therefore, the 
Board finds that the Veteran's claims file should be 
forwarded to the VA Medical Center in order to determine 
whether it is at least as likely as not that the Veteran's 
service-connected PTSD was a contributing cause of his death, 
to include whether it made his hypertension worse.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran's claims file should be 
forwarded to the VA Medical Center for 
a physician with the appropriate 
expertise to review and determine 
whether there is a 50 percent or better 
probability the Veteran's service-
connected PTSD played a material causal 
role in the Veteran's death or in any 
condition found to be an underlying 
cause of the Veteran's death.  The 
claims file must be reviewed before an 
opinion is provided.

The examiner should also provide an 
opinion with respect to each disorder 
that played a material causal role in 
the Veteran's death, as to whether 
there is a 50 percent or better 
probability that such disorder was 
related to, or materially hastened by, 
the Veteran's military service, to 
include his service-connected PTSD. 

The rational for all opinions expressed 
must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the appellant's claim on 
appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


